
	
		III
		112th CONGRESS
		2d Session
		S. CON. RES. 46
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2012
			Mr. Webb submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that an
		  appropriate site at the former Navy Dive School at the Washington Navy Yard
		  should be provided for the Man in the Sea Memorial Monument to honor the
		  members of the Armed Forces who have served as divers and whose service in
		  defense of the United States has been carried out beneath the waters of the
		  world.
	
	
		Whereas United States Navy divers have received 7 Medals
			 of Honor for multiple acts of heroism dating back to 1915;
		Whereas United States Navy divers received the only Medals
			 of Honor ever awarded for actions during peacetime;
		Whereas United States Navy divers have addressed critical
			 beach and harbor clearances and recoveries in World War I and all subsequent
			 wars fought by the United States;
		Whereas United States Navy divers significantly
			 contributed to the salvage and restoration of Pearl Harbor after the attack by
			 Japan in 1941;
		Whereas United States Navy divers significantly
			 contributed to the United States victory in the Cold War by diving on
			 communications cables of the Soviet Union at extreme depths;
		Whereas United States Navy divers made critical recoveries
			 of Space Shuttles Challenger and Columbia;
		Whereas United States Army divers were instrumental in the
			 clearance of underwater munitions at ports and harbors during World War
			 II;
		Whereas United States Army divers were crucial to the
			 maintenance and repair of vessels and the recovery of aircraft during the
			 Vietnam War;
		Whereas United States Army divers salvaged vessels during
			 the Persian Gulf War, vessels of the Soviet Union during Operation Restore Hope
			 in Somalia, and numerous vessels during the humanitarian operation in
			 Haiti;
		Whereas United States Army divers deployed to the Persian
			 Gulf region in support of Operation Iraqi Freedom;
		Whereas United States Army divers have participated in
			 humanitarian relief efforts to clear international ports and harbors after
			 natural disasters;
		Whereas United States Army divers have performed hundreds
			 of missions for the Corps of Engineers to maintain the dams, locks, and
			 waterways of the United States;
		Whereas United States Army divers have performed
			 lifesaving recompression treatments on injured military and civilian
			 personnel;
		Whereas United States Marine Corps divers were essential
			 to the development of the buoyant ascent technique, which allows forces to
			 deploy from submarines at depth and return to a submerged submarine, thus
			 enabling the completion of a range of covert missions;
		Whereas United States Marine Corps divers were essential
			 to the testing and development of the Fulton Skyhook, intended for the
			 sophisticated snatch pickup of troops from remote areas;
		Whereas United States Air Force divers, specifically
			 Pararescuemen and Combat Controllers, have supported crucial missions of the
			 Department of Defense in Iraq and Afghanistan and crucial missions of the
			 National Aeronautics and Space Administration;
		Whereas United States Coast Guard divers undertook
			 clandestine infiltration missions in the European and Pacific theaters of World
			 War II;
		Whereas United States Coast Guard divers provided critical
			 underwater ship husbandry support during the historic exploration of the
			 Northwest Passage by the Coast Guard in 1957;
		Whereas United States Coast Guard divers assisted in the
			 recoveries of Air Florida Flight 90, the Space Shuttle Challenger, and numerous
			 other aircraft and vehicles;
		Whereas United States Coast Guard divers have enhanced
			 scientific achievements through the collection of marine samples in the Arctic
			 and Antarctic regions;
		Whereas United States Coast Guard divers have ensured the
			 safety of shipping in the Pacific Islands; and
		Whereas United States Coast Guard divers have established
			 a security posture throughout the United States during inspections of ports,
			 waterways, and coastal security facilities since the terrorist attacks of
			 September 11, 2001: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Secretary of the Navy should provide an appropriate site at the former Navy
			 Dive School at the Washington Navy Yard for the Man in the Sea Memorial
			 Monument, to be paid for with private funds, to honor the members of the Armed
			 Forces who have served as divers and whose service in defense of the United
			 States has been carried out beneath the waters of the world, so long as the
			 Secretary of the Navy has exclusive authority to approve the design and site of
			 the monument.
		
